Exhibit 10.58.2

Letter of Agreement

by and between

Chugach Electric Association, Inc. (Chugach)

and

UNITE HERE Hotel Employees and Restaurant Employees Union Local 878

representing

Beluga Power Plant Culinary Plant Employees

Re:  Contract Extension

Incorporation by Reference

The parties agree that the terms and conditions of the current Beluga Power
Plant Culinary Collective Bargaining Agreement (“CBA”) between the parties which
is scheduled to expire on June 30, 2013, including all attached Letters of
Agreement, Letters of Understanding and/or Grievance Resolutions, shall continue
in full force and effect until June 30, 2016, except where modified, added to or
deleted by this contract Extension Agreement.

Article XII – Wages and Job Classification

The employer agrees to pay the following wage contribution amounts effective
July 1 of each of the following years:

2013 - $.50

2014 - $.50

2015 - $.50

Article XVI Health and Welfare

The employer agrees to pay the following health and welfare contribution amounts
effective July 1 of each of the following years:

2013 - $5.37

2014 - $5.92

2015 - $6.53

No other terms of the current (expiration June 30, 2013) Collective Bargaining
Agreement shall be modified by this Letter of Agreement. Upon ratification by
the bargaining unit and approval of the Chugach Board of Directors, this
Extension Agreement will become effective July 1, 2013.

 

/s/ Marvin Jones

   

/s/ Tyler Andrews

UNITE HERE Local 878     For Chugach Marvin Jones,     Bradley W. Evans,
President     Chief Executive Officer

8-8-13

   

8/9/2013

Date     Date